DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0207220 A1- Okano et al. and further in view of US 2013/0071918 A1-Kim et al.

Claim 1: “A cell culture vessel including an accommodating part which is an inner space accommodating a cell culture support therein,”:  Okano et al. discloses the present invention relates to a cell pattern recovery tool or a cell cultivation support for cell pattern recovery (Para. [0003], lines 1-2) which comprises a base material having a surface for easy adhesion treatment (Para. [0012], lines 4-5).
“the cell culture vessel 5comprising: a fixing member configured to fix the cell culture support to a lower surface of the accommodating part,”:  Okano et al. discloses a film which is a base material having a surface subjected to easy adhesion treatment to have a dish or film form (Para. [0012], lines 3-4, Para. [0076], lines 1-2); further, Okano et al. disclose a member formed of other material can be used with the base material (Para. [0076], lines 7-8).
“wherein the fixing member includes a first adhesive layer attached to the lower surface of the accommodating part,”:  Okano et al. discloses a cell adhesion material layer (Para. [0012], line 5, Fig. 2).
“a second adhesive layer attached to a lower 10surface of the cell culture support,”:  Okano et al. discloses an easy-adhesion treatment layer (Para. [0079], line 2, Fig. 2).
“and a support film interposed between the first adhesive layer and the second adhesive layer and configured to perform a support function”:  Okano et al. discloses a temperature-responsive polymer layer formed by treating with silane (Para. [0079], lines 1-4, Fig. 2).

Regarding claim 1, Okano et al. teaches the invention discussed above.  Further, Okano et al. does teach a first and a second adhesive layer, as well as a lower surface of a similar accommodating part discussed above.  However, Okano et al. does not explicitly teach an adhesive force between the second adhesive layer and the cell culture support is higher than an adhesive force between the first adhesive layer.
For claim 1, Kim et al. teaches a cell culture container and a method for fabricating the same, where an adhesion enhancing layer 220 and an adhesion layer 240 are formed on a first conductive layer (Para. [0034], lines 1-5, and Para. [0035], line 1), for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5), which reads on the instant claim limitation of an adhesive force between the second adhesive layer and the cell culture support is higher than an adhesive force between the first adhesive layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Okano et al. to include an adhesive force as taught by Kim et al., because Kim et al. teaches the cell culture container 100 according to the present exemplary embodiment is for improving the attachment, proliferation and differentiation efficiencies of these adult stem cells (Para. [0029], lines 13-15) and it is for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5).

Regarding claim 2, modified Okano et al. teaches the invention discussed above in claim 1. Modified Okano et al. teaches an adhesive force discussed above.  However, 
For claim 2, Kim et al. teaches a cell culture container and a method for fabricating the same, where an adhesion enhancing layer 220 and an adhesion layer 240 are formed on a first conductive layer (Para. [0034], lines 1-5, and Para. [0035], line 1), for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5), which reads on the instant claim limitation of an adhesive force between the second adhesive layer and the cell culture support is 1:1.3 to 1:4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Okano et al. to further include an adhesive force as taught by Kim et al., because Kim et al. teaches the cell culture container 100 according to the present exemplary embodiment is for improving the attachment, proliferation and differentiation efficiencies of these adult stem cells (Para. [0029], lines 13-15) and it is for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5).  

Regarding claim 3, modified Okano et al. teaches the invention discussed above in claim 1. Modified Okano et al. teaches an adhesive force discussed and a second 
For claim 3, Kim et al. teaches a cell culture container and a method for fabricating the same, where an adhesion enhancing layer 220 and an adhesion layer 240 are formed on a first conductive layer (Para. [0034], lines 1-5, and Para. [0035], line 1), for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5), which reads on the instant claim limitation of an adhesive force between the second adhesive layer and the cell culture support is 1:1.5 to 1:3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Okano et al. to further include an adhesive force as taught by Kim et al., because Kim et al. teaches the cell culture container 100 according to the present exemplary embodiment is for improving the attachment, proliferation and differentiation efficiencies of these adult stem cells (Para. [0029], lines 13-15) and it is for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5).  

Regarding claim 4, modified Okano et al. teaches the invention discussed above in claim 1.  Modified Okano et al. teaches an adhesive force and a first adhesive layer, and a lower surface of a similar accommodating part discussed above.  However, 
For claim 4, Kim et al. teaches a cell culture container and a method for fabricating the same, where an adhesion enhancing layer 220 and an adhesion layer 240 are formed on a first conductive layer (Para. [0034], lines 1-5, and Para. [0035], line 1), for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5), which reads on the instant claim limitation of the adhesive force between the first adhesive layer and the lower surface accommodating part is in the range of 3 to 30 gf/inch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Okano et al. to further include an adhesive force as taught by Kim et al., because Kim et al. teaches the cell culture container 100 according to the present exemplary embodiment is for improving the attachment, proliferation and differentiation efficiencies of these adult stem cells (Para. [0029], lines 13-15) and it is for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5).  

Regarding claim 5, modified Okano et al. teaches the invention discussed above in claim 1.  Modified Okano et al. teaches an adhesive force and a second adhesive 
For claim 5, Kim et al. teaches a cell culture container and a method for fabricating the same, where an adhesion enhancing layer 220 and an adhesion layer 240 are formed on a first conductive layer (Para. [0034], lines 1-5, and Para. [0035], line 1), for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5), which reads on the instant claim limitation of the wherein the adhesive force between the second adhesive layer and the cell culture support is in the range of 7 to 60 gf/inch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Okano et al. to further include an adhesive force as taught by Kim et al., because Kim et al. teaches the cell culture container 100 according to the present exemplary embodiment is for improving the attachment, proliferation and differentiation efficiencies of these adult stem cells (Para. [0029], lines 13-15) and it is for improving adhesion force between the first substrate and the first conductive layer (Para. [0034], lines 4-5).  
	
Claim 6: “wherein the first adhesive layer and the 10second adhesive layer each independently include one or more selected from the group consisting of a silicone-based adhesive and a urethane-based adhesive.”:  Okano et al. discloses an easy adhesion layer has been formed with an easy adhesion agent such as a polyester, an acrylic ester, polyurethane (Para. [0041], lines 5-7).

Claim 7: “wherein the first adhesive layer has a thickness in a range of 7 to 55 µm.”:  Okano et al. discloses a substrate or base material having a thickness of 10 to 500 µm (Para. [0043], lines 1-3).  

Claim 8: “wherein the second adhesive layer has a thickness in a range of 3 to 25 pm.”:  Okano et al. discloses a substrate or base material having a thickness of 10 to 500 µm (Para. [0043], lines 1-3).  

Claim 9: “wherein the support film has a thickness in 20a range of 30 to 220 pm.”:  Okano et al. discloses a substrate or base material having a thickness of 10 to 500 µm (Para. [0043], lines 1-3).  

Claim 10: “wherein the support film includes one or more selected from the group consisting of polyethylene, polypropylene, polyimide, cross-linked polypropylene, nylon, polyurethane-based resin, acetate, 30polybenzimidazole, polyimideamide, polyetherimide, polyphenylene sulfide (PPS), polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylene terephthalate (PBT), polyvinylidene 





Regarding claim 13, modified Okano et al. teaches the invention discussed above in claim 12.  Further, modified Okano et al. teaches a similar cell culture enhancing substance above.  However, modified Okano et al. does not explicitly teach where the cell culture enhancing substance has a bioactive component that induces any one or more of adhesion, 15migration, growth, proliferation, and differentiation of cells.
For claim 13, Kim et al. teaches a cell culture container and method for fabricating the same, where extracellular matrix of the cell culture container has advantages for enhancing the proliferation and differentiation efficiency of various cells (Para. [0006], lines 1-4), which reads on the instant claim limitation of where the cell culture enhancing substance has a bioactive component that induces any one or more of adhesion, 15migration, growth, proliferation, and differentiation of cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Okano et al. to further include a component in the culture enhancing substance that would induce proliferation and differentiation as taught by Kim et al., because Kim et al. teaches the present invention has been made in an effort to provide a provides a method for fabricating a cell culture container, which reduces costs required for inducing the proliferation and differentiation of cells (Para. [0007], lines 1-4) and Kim et al. teaches the cell culture container 100 according to the present exemplary embodiment is for improving the .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0207220 A1- Okano et al., US 2013/0071918 A1-Kim et al., and in further view of US 8,470,597 B2-Chiou et al.

Regarding claim 11, modified Okano et al. teaches the invention discussed above in claim 1.  Further, modified Okano et al. teaches a temperature responsive polymer comprised of poly-N-isopropylacrylamide (Para. [0022], lines 4-5).  However, modified Okano et al. does not explicitly teach the cell support (a temperature responsive polymer comprised of poly-N-isopropylacrylamide) is a fabric including any one or more of a knit, a woven fabric, and a nonwoven fabric.
For claim 11, Chiou et al. teaches a composite comprising a stem cell; a biodegradable layer, which can provide an environment for the stem cell to grow and to differentiate (abstract, lines 1-3 and Col. 2, lines 30-41) and Chiou et al. teaches the poly-N-isopropylacrylamide (PNIPA/PP, polypropylene) can be non-woven (Col. 3, lines 14-15), which reads on the instant claim limitation of a fabric including any one or more of a knit, a woven fabric, and a nonwoven fabric.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Okano et al. to further incorporate a cell culture support (a temperature responsive polymer comprised of poly-N-isopropylacrylamide) to be a fabric including any one or more of a knit, a woven 

Regarding claim 12, modified Okano et al. teaches the invention discussed above in claim 1.  Further, modified Okano et al. teaches the temperature responsive polymer usable in the “temperature responsive polymer layer can be rendered hydrophobic under a cell cultivation temperature and can be rendered hydrophilic under a temperature at which the cell sheet after cultivation is recovered (enhancing substance, Para. [0047], lines 1-5).  However, modified Okano et al. does not explicitly teach a fabric.
For claim 12, Chiou et al. teaches a composite comprising a stem cell; a biodegradable layer, which can provide an environment for the stem cell to grow and to differentiate (abstract, lines 1-3 and Col. 2, lines 30-41) and Chiou et al. teaches the poly-N-isopropylacrylamide (PNIPA/PP, polypropylene) can be non-woven (Col. 3, lines 14-15), which reads on the instant claim limitation of a fabric.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Okano et al. to further incorporate a cell culture support (a temperature responsive polymer comprised of poly-N-isopropylacrylamide) to be a fabric as taught by Chiou et al., because Chiou et al. teaches the N-isopropylacrylamide (NIPA Am) can further polymerize with a cover to form a protective layer; the cover is PP non-woven (Col. 6, lines 11-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799